DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
2.	The amendments to Claims 1,2,9 in the submission filed 10/1/2021 are acknowledged and accepted.
3.	Cancellation of Claims 6,16 is acknowledged and accepted.
4.	Amendments to the Abstract are acknowledged and accepted.
5.	 In view of the amendments to the Abstract and Claims, objection to the Abstract and the rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
6.	Pending Claims are 1-5,7-15. Claims 9-15 were withdrawn previously.

Response to Arguments
7.	Applicant’s arguments, see Remarks filed 10/1/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-5, 6-8  has been withdrawn. 

Election/Restrictions
8.	Claim 1 is allowable. The restriction requirement between Groups I-II , as set forth in the Office action mailed on 10/1/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9-15, directed to Group II are no longer 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1)	In each of the claims 9-15, changed Claim status Identifiers as follows:
a)	In Claim 9:
--On Line 1,
Change:
“(Withdrawn - Currently Amended)”
To:

b)	In Claims 10-15:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Original)--
Allowable Subject Matter
10.	Claims 1-5,7-15 (renumbered Claims 1-14) are allowed.

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (Sivankutty et al (Ultra-thin rigid endoscope: two photon imaging through a graded-index multi-node fiber, Optics Express, Vol 24, No 2, pg 825-840, Date: 01-25-2016) ,US 2016/0327779 US 2019/0025668 Al) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscopic imaging system, the system in combination with limitations in Lines 1-8,12-13,17-22 of the claim, comprising:
“wherein the 4-F system comprises a third lens and a fourth lens and is configured to adjust the size of the light beam of the laser illumination to project the phase pattern on the front focal plane of the subsequent objective lens and allow a size of the phase pattern to be greater than a range of an entrance pupil plane,” 
 “wherein the first objective lens is the subsequent objective lens for the 4-F system, a scanning system comprising galvanometers which is located in a Fourier plane between the third lens and the fourth lens and configured to perform a two-dimensional point scanning in the sample plan”.
Claims 2-5,7-8 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 9 is allowed over the cited art of record for instance (Sivankutty et al (Ultra-thin rigid endoscope: two photon imaging through a graded-index multi-node fiber, Optics Express, Vol 24, No 2, pg 825-840, Date: 01-25-2016) ,US 2016/0327779,US 2019/0025668 Al) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscopic imaging method, the method in combination with limitations in Lines 1-9,14-15,20-48 of the claim, comprising:
“wherein the 4-F system comprises a third lens and a fourth lens and is configured to adjust the size of the light beam of the laser illumination to project the phase pattern on the front focal plane of the subsequent objective lens and allow a size of the phase pattern to be greater than a range of an entrance pupil plane,” 
 “wherein the first objective lens is the subsequent objective lens for the 4-F system, a scanning system comprising galvanometers which is located in a Fourier plane between the third lens and the fourth lens and configured to perform a two-dimensional point scanning in the sample plan”.
Claims 10-15 are dependent on Claim 9 and hence are allowable for at least the same reasons Claim 9 is allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





J.V.D
Jyotsna V Dabbi							12/8/2021Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872